DETAILED ACTION
	This Office is in response to the amendment filed 11/29/2021.  Claims 1-20 are acknowledged as pending in this application with claims 1, 10, 17, and 20 being currently amended.  The rejections of claims 1-16 under 35 U.S.C. 102 are maintained. The drawing objection, rejection under 35 U.S.C. 112, and rejections of claims 17-20 under 35 U.S.C. 102 are withdrawn.  New rejections necessitated by the amendment are presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin (US 7,662,073).
Regarding claim 1, Baldwin teaches an exercise device configured for attaching to a wrist adjacent a hand of a user to eliminate a need to use the hand in exercising, the device configured for connection to additional exercise equipment (Baldwin’s device can be used in this way), the device comprising: a first strap (602) that has a first loop shape (620) configured to receive the wrist of the user (loop 620 is of a size which can receive a wrist of the user); a second strap (63) that has a second closed loop shape defining a fixed opening (shown in Fig. 9); and a third closed loop shape (618) configured for connection to the additional exercise equipment for application of force from the wrist of the user to the additional exercise equipment (Baldwin’s loop 618 can be connected to exercise equipment), wherein: a first portion of the first strap is affixed to or integral with the second strap (column 8 lines 6-
Regarding claim 2, Baldwin teaches a size of the first adjustable opening within the first loop shape is configured to be increased by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in a first direction, and the size of the first adjustable opening within the first loop shape is configured to be decreased by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in a second direction that is different from the first direction (Baldwin’s device is capable of functioning in this way).
Regarding claim 3, Baldwin teaches a size of a second adjustable opening within the first loop shape is configured to be decreased by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in the first direction, and the size of the second adjustable opening defined by the first loop shape is configured to be increased by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in the second direction (Baldwin’s device is capable of functioning in this way).
Regarding claim 4, Baldwin teaches the second direction is opposite to the first direction (Baldwin’s device is capable of functioning in this way).
Regarding claim 5, Baldwin teaches the first strap comprises at least one of nylon, cotton, polyester, or leather (column 6 lines 34-37).

Regarding claim 9, Baldwin teaches a surface of the flexible material that faces the first adjustable opening is smooth (see Fig. 6A, which shows material 610 having a smooth surface).
Regarding claim 10, Baldwin teaches the second portion of the first strap is integral with the third closed loop shape (see Fig. 6A)
Regarding claims 11-12, Baldwin teaches the third closed loop shape is configured to receive a connector, wherein the connector is a hook, a clip, or a carabiner (loop 618 is capable of receiving a connector such as carabiner 114).
Regarding claim 13, Baldwin teaches the third closed loop shape is formed by attaching the second portion of the first strap to a third portion of the first strap (at stitching 626).
Regarding claim 14, Baldwin teaches the second closed loop shape is secured by a stitching (column 8 lines 6-8).
Regarding claim 16, Baldwin teaches the first adjustable opening is configured to accommodate an appendage of a body when the first adjustable opening is adjusted to a minimum size (Baldwin’s first opening is capable of accommodating an appendage, such as a finger, when at a minimum size).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 7,662,073) as applied to claims 1 and 7, respectively, above.
Regarding claim 6, Baldwin is silent as to the material of the second strap, but teaches the first strap comprises at least one of nylon, cotton, polyester, or leather (column 6 lines 34-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create Baldwin’s second strap from the same materials as disclosed for the first strap in order to provide an appropriate material for the strap.  Such a modification involves the mere selection of a known material based on its suitability for its intended use and therefore fails to distinguish the invention over the prior art (see MPEP 2144.07)
Regarding claim 8, Baldwin does not specifically disclose the flexible material of the first loop is neoprene, but discloses a section of neoprene covering a portion of the third loop (column 7 line 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baldwin’s neoprene in order to provide an appropriate material for the inside of the loop.  Such a modification involves the mere selection of a known material based on its suitability for its intended use and therefore fails to distinguish the invention over the prior art (see MPEP 2144.07).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 7,662,073) as applied to claim 14 above, and further in view of Johnson (US 2018/0140884).
Baldwin fails to teach the second closed loop shape is secured by a metal snap fastener, but rather teaches stitching securing the second closed loop shape to the first strap (column 8 lines 6-8) and hook and loop material securing the second closed loop shape to itself (column 8 lines 8-14).  Johnson teaches an exercise strap having a loop which may be secured by stitching (Fig. 2A), hook at loop material (Fig. 2B), or a metal snap fastener (Fig. 2D).  It would have been obvious to one of ordinary skill .

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 7,662,073).
Regarding claim 17, Baldwin teaches a method for a user to exercise, the method including applying force at a wrist adjacent a hand of a user and not using the hand of the user (Baldwin discloses in the abstract, and with respect to Fig. 5, see column 5 lines 56- column6 line 15, the user applying force at the wrist and without gripping the device with the hand during the force application), the method comprising: inserting the wrist of the user in a first adjustable opening within a first loop shape (118) of a first strap (102); adjusting the first adjustable opening within the first loop shape of the first strap by changing a relative position of the first strap with respect to a fixed opening defined by a second closed loop shape (112), wherein a portion of the first strap is arranged to be movable within the fixed opening defined by the second closed loop shape, and adjusting the first adjustable opening comprises applying a force to a third closed loop shape (120) that is affixed to or integral with the second portion of the first strap (Baldwin teaches the third closed loop shape is attached to an exercise device and the device is held in tension while adjusting the first adjustable opening, see column 5 lines 56-64).
Baldwin fails to teach, in this embodiment, the second closed loop shape is a second strap and adjusting the first adjustable opening comprises applying a force to the third closed loop shape, but teaches, “The use of the preferred slidable sleeve 112, wrist loop 118, and attachment loop 120 is for 
Regarding claim 18, Baldwin teaches adjusting the first adjustable opening further comprises increasing a size of the first adjustable opening within the first loop shape of the first strap by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in a first direction (column 6 lines 1-3).
Regarding claim 19, Baldwin teaches adjusting the first adjustable opening further comprises decreasing a size of the first adjustable opening within the first loop shape of the first strap by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in a second direction (column 5 lines 65-67).
Regarding claim 20, Baldwin teaches the force is applied through a connector (114) that is connected to the third closed loop shape.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
With respect to the Baldwin references, Applicant argues that the prior art reference teaches the device being used in a different method from that taught by Applicant.  The statements in the Declaration are directed further to the method of use taught 
MPEP 2114 states, “[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  With the respect to device claims 1-16, the recited functional limitations do not result in a structural difference between the prior art and the instant claims, as Baldwin’s device is capable of being used in the way described in the claims.  The rejection of claims 1-16 is therefore maintained
With respect to method claims 17-20, the amendments to claim 17 have overcome the previous rejection.  A new rejection under 35 U.S.C. 103 over Baldwin has been put forth above.  In Baldwin’s first embodiment, which was not relied on in the prior Office Action, Baldwin teaches only resting the hand against the loop shape, but specifically discloses that the user does not use hand grip strength during exercise, as discussed above.  In the Declaration, Applicant states, “Baldwin instead supposes that the user could “loosely and gently rests his or her palm against the slidable handled sleeve 612 and/or the middle section 616 of the strap 602.” C8L54. However, in actuality such devices inherently result in the user's holding onto the sleeve and the strap, focusing on that holding on, and failing to isolate the non-hand muscles that the exercise is intended to exercise”.  Applicant has not provided any evidence for this statement, and it is directly contradictory to Baldwin’s disclosure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784